Field, J.
It may be conceded that the receipts and the bills of sale were not competent evidence of the payments of money, or of the purchases of the horse and of the wagon, because they were not signed by the defendant, but by persons who are not parties to the suit. Commonwealth v. Cannon, 97 Mass. 337. Lyon v. Manning, 133 Mass. 439. McAvoy v. Wright, 137 Mass. 207.
There was, however, independent evidence that the horse and the wagon described in the bills of sale had been purchased, and that the sums of money described in the receipts had been paid. There was evidence that each of the receipts was given when the money was paid, and apparently the receipted bill of sale of the wagon was delivered when the price was paid. If it be doubtful when the bill of sale of the horse was delivered, it is enough to say that it does not appear that any exception was taken to the admission of this. When receipts and bills of sale are delivered as parts of a transaction, they may be admissible to show the intention of the parties to the transaction, so far as the intention expressed in the papers tends to qualify or char*307aeterize fclie acts done. The papers are a part of the res gestee. We think that the receipts and bills of sale in this case were competent evidence tending to show the person for whom the purchases were made and the money was paid. See Carmarthen & Cardigan Railway v. Manchester & Milford Railway, L. R. 8 C. P. 685 ; Haynes v. Rutter, 24 Pick. 242.

Exceptions overruled.